One Hundred Eleventh Congress of the United States of America2d SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and tenS. 3567IN THE SENATE OF THE UNITED
		  STATESAN ACTTo designate the facility of the United
		  States Postal Service located at 100 Broadway in Lynbrook, New York, as the
		  Navy Corpsman Jeffrey L. Wiener Post Office Building.
		  1.Navy Corpsman Jeffrey L. Wiener Post Office
			 Building(a)DesignationThe facility of the United States Postal
			 Service located at 100 Broadway in Lynbrook, New York, shall be known and
			 designated as the Navy Corpsman Jeffrey L. Wiener Post Office
			 Building.(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Navy
			 Corpsman Jeffrey L. Wiener Post Office Building.Speaker of the House of RepresentativesVice President of the United States and President of the Senate